Electronically Filed
                                                    Supreme Court
                                                    SCWC-29732
                         NO. SCWC-29732             23-MAR-2011
                                                    08:14 AM
          IN THE SUPREME COURT OF THE STATE OF HAWAIPI


          FRANK SANES, Petitioner/Defendant-Appellant,


                               vs.


        STATE OF HAWAIPI, Respondent/Plaintiff-Appellee.



       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT

                       (CR. NO. 05-1-2537)


        ORDER STRIKING PRO SE APPLICATION FOR CERTIORARI

                     (By: Recktenwald, C.J.)


          Upon consideration of the application for writ of
certiorari filed by petitioner/defendant-appellant Frank Sanes on
March 21, 2011, and the record, it appears that the application
for certiorari was filed by petitioner pro se, but that
petitioner is represented by appointed appellate counsel and that
counsel filed an application for writ of certiorari on March 16,
2011. Petitioner has not obtained appointed counsel’s discharge
pursuant to HawaiPi Appellate Rules of Appellate Procedure (HRAP)
Rule 50(c) or withdrawal from the appellate court or the circuit
court pursuant to HRAP 50(b), and a party does not have a
constitutional right to hybrid representation. See State v.
Hirano, 8 Haw. App. 330, 333-36, 802 P.2d 482, 484-85, cert.
denied, 71 Haw. 668, 833 P.2d 901 (1990). Therefore,
          IT IS HEREBY ORDERED that the pro se application for

writ of certiorari filed by Frank Sanes is stricken and shall not

be considered further.

          DATED: Honolulu, HawaiPi, March 23, 2011.

                                      /s/ Mark E. Recktenwald


                                      Chief Justice